 


 HR 339 ENR: Northern Mariana Islands Economic Expansion Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 339 
 
AN ACT 
To amend Public Law 94–241 with respect to the Northern Mariana Islands. 
 
 
1.Short titleThis Act may be cited as the Northern Mariana Islands Economic Expansion Act. 2.Commonwealth of the Northern Mariana Islands: Transitional workersSection 6 of Public Law 94–241 (48 U.S.C. 1806) is amended—
(1)in subsection (a)(6), by striking $150 and inserting $200; and (2)in subsection (d)(2)—
(A)by striking the period at the end of the first sentence and inserting , except a permit for construction occupations (as that term is defined by the Department of Labor as Standard Occupational Classification Group 47–0000 or any successor provision) shall only be issued to extend a permit first issued before October 1, 2015.; and (B)by striking ending on December 31, 2019. and inserting “ending on December 31, 2019, except that for fiscal year 2017 an additional 350 permits shall be made available for extension of existing permits, expiring after the date of enactment of the Northern Mariana Islands Economic Expansion Act through September 30, 2017, of which no fewer than 60 shall be reserved for healthcare practitioners and technical operations (as that term is defined by the Department of Labor as Standard Occupational Classification Group 29–0000 or any successor provision), and no fewer than 10 shall be reserved for plant and system operators (as that term is defined by the Department of Labor as Standard Occupational Classification Group 51–8000 or any successor provision).”. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
